DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/496,797. Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 09/23/2019.
Claims 1-15 are currently pending and have been examined.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2017-0035626 filed in the Republic of Korea on 03/21/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/23/2019 has been considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation “according to a camera application being executed.” It is unclear what is being displayed “according to” the camera application. Does the display depend in some way on the camera application? How does the display relate to the camera application being executed? Does the touchscreen display what the camera application captures? The limitation will be interpreted as utilizing a camera on the device to display an object.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An electronic device, comprising:
a touchscreen;
a biometric sensor disposed to overlap at least a portion of the touchscreen; and
a processor, wherein the processor is configured to:
obtain biometric information of a user from an input on an object displayed through touchscreen using the biometric sensor, 
receive a payment command associated with a payment function for a product corresponding to the object, and
perform the payment function for the product corresponding to the object using the biometric information according to the payment command. 
 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting obtaining biometric information, displaying an object, performing a payment by use of a payment function, and the steps are performed by a device with a processor and a biometric sensor that overlaps a touchscreen, nothing in the claim elements precludes the steps from practically being performed 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
An electronic device, comprising:
a touchscreen;
a biometric sensor disposed to overlap at least a portion of the touchscreen; and
a processor, wherein the processor is configured to:
obtain biometric information of a user from an input on an object displayed through touchscreen using the biometric sensor, 
receive a payment command associated with a payment function for a product corresponding to the object, and
perform the payment function for the product corresponding to the object using the biometric information according to the payment command. 


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements an electronic device with a touchscreen, biometric sensor overlapping part of the touchscreen, and a processor, obtaining biometric information, a payment function performed for a product using the biometric 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. obtain biometric information, receive a payment command) see Symantec, TLI Communications, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 9 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. 
 
Claims 2-3, 5, 7, 10-11, 13 and 15 are dependencies of claims 1 and 9. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that 
control the touchscreen to display an image including the object through the touchscreen, recognize the object from the image based on the input on the object, and provide payment information about the product corresponding to the object through a graphical user interface (mental processes and business practice, transmitting data over network).
wherein the processor is further configured to receive payment information about the object from the memory or an external server storing the payment information about the object and perform the payment function for the product corresponding to the object using the received payment information. (sales activities, transmitting data over a network).
provide information about at least one other object related to the object based on at least one of information of the user or meta data for an object purchase history of the user for the product corresponding to the object. (sales activities, transmitting data over a network).
control the touchscreen to display a video including the object through the touchscreen, and according to the input on the object included in the video, recognize the object stored in association with time information and position information about the video. (mental processes, transmitting data over a network).
when at least one object is displayed through the touchscreen according to a camera application being executed, recognize the object where the input is received among the displayed at least one object. (sales activities, transmitting data over a network).

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.
Claims 4 and 12 recite moving a device in a predetermined motion pattern using a sensor to determine if the motion is a payment command, this limitation is integrated into a practical application. 
Claims 6 and 14 recite dragging an object to a predetermined partial screen area as a payment command and performing a payment function for the product corresponding to the object, this limitation is integrated into a practical application. 

Claims 4, 6, 12 and 14 recite eligible subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0240122 A1 to Lee in view of U.S. Patent No. 10,021,458 B1 to Taylor.

Regarding Claim 1, Lee discloses an electronic device ([0003] A mobile terminal is a device which may be configured to perform various functions), comprising:
a touchscreen ([0165] a mobile terminal may include a touchscreen 210);
a biometric sensor disposed to overlap at least a portion of the touchscreen ([0168] the fingerprint sensing unit 220 may be embedded in the touchscreen 210 [fingerprint sensing unit is a type of biometric sensor and is overlapped (embedded) on the touchscreen]); and
a processor ([0059] The mobile terminal 100; [0286] Various embodiments may be implemented using a machine-readable medium having instructions stored thereon for , wherein the processor is configured to:
obtain biometric information of a user from an input displayed through touchscreen using the biometric sensor ([0063] FIG. 1A, the sensing unit 140 is shown having a proximity sensor 141 and an illumination sensor 142. If desired, the sensing unit 140 may alternatively or additionally include…a biometric sensor…The mobile terminal 100 may be configured to utilize information obtained from sensing unit 140, and in particular, information obtained from one or more sensors of the sensing unit 140, and combinations thereof [biometric sensor is used to obtain user information]; [0231] Particularly, the embodiment shown in FIG. 9 assumes that a fingerprint sensing unit 50 of a mobile terminal is provided together with a touchscreen. In the embodiment shown in FIG. 9; [0235] if the first fingerprint input 920 is sensed, as shown in a second diagram of FIG. 9, the mobile terminal may launch a payment application 30. Herein, assume that fingerprint information extracted from the first fingerprint input 920 is in a fingerprint authentication completed state in comparison with fingerprint information stored in the mobile terminal [extracting user fingerprint information when it is sensed is interpreted to be obtaining biometric information of a user]; see also [0262]), 
receive a payment command associated with a payment function for a product ([0237] In case of sensing the second fingerprint input 930, the mobile terminal may perform the FIDO authentication by sending fingerprint information to a server. And, the mobile terminal may send payment information [the second fingerprint scan is interpreted to be a payment command]; [0262] FIG. 12, the mobile terminal may [Figure 12 displays the target item which is a ‘Tumbler’ for $90, this is interpreted to be a product]), and
perform the payment function for the product corresponding to the object using the biometric information according to the payment command ([0237] If the authentication is completed, as shown in a third diagram of FIG. 9, a payment complete message 33 may be outputted).  

But does not explicitly disclose an input on an object displayed through touchscreen and a product corresponding to the object.
Lee does disclose a product being purchased buy inputting biometric information somewhere on the touchscreen and a main card image 31 (object) outputted to a location of the fingerprint sensing unit which receives a second fingerprint input corresponding to a touch (input on an object), [0262] and [0236].
Taylor, on the other hand, teaches an input on an object displayed through touchscreen and a product corresponding to the object ((Col 6 Ln 61-66) The client devices 206 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of …smartphones …tablet computer systems [smartphones and tablets are interpreted to have a touchscreen; see Oxford dictionary definition https://www.lexico.com/en/definition/smartphone]; (Col 10 Ln 60-67) Turning now to FIG. 3D… In the user interface 300d, a selectable graphical overlay 312a is rendered on top of the live video stream 103. In this example, the selectable graphical overlay 312 [object] corresponds to a 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Lee, an input on an object displayed through touchscreen and a product corresponding to the object, as taught by Taylor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include the teachings of Taylor, in order for a user to interact with a selectable item for purchase (Taylor, (Col 3 Ln 35-50)).

Regarding Claim 2, Lee and Taylor teach the system of claim 1. 
Lee does not explicitly disclose wherein the processor is further configured to: control the touchscreen to display an image including the object through the touchscreen, recognize the object from the image based on the input on the object, and provide payment information about the product corresponding to the object through a graphical user interface.
Taylor, on the other hand, teaches wherein the processor is further configured to:
control the touchscreen to display an image including the object through the touchscreen ((Col 10 Ln 60-65) FIG. 3D…In the user interface 300d, a selectable graphical overlay 312a is rendered on top of the live video stream 103. In this example, the selectable graphical overlay 312 corresponds to a rectangle that is superimposed over a graphical position of a corresponding item 313 in the frame of the live video stream 103. The item here is a necklace, and the rectangle is shown relative to the necklace being worn by a person in the live video stream 103 [image is the rectangle with the necklace which is the object on the user interface which has a touchscreen]),
recognize the object from the image based on the input on the object ((Col 14 Ln 60 – Col 15 Ln 8) receives an indication that an item is featured in a live video stream 103…an automated image recognition system may recognize the item within the live video stream 103 and extract an approximate graphical position. Where the featured item has multiple versions or variants, the interactive shopping interface application 221 may identify the particular version being discussed in the live video stream 103 [recognize the item/object from the video image based on user indication on the item (see figure 7)]), and
provide payment information about the product corresponding to the object through a graphical user interface ((Col 11 Ln 4-12) Both selectable graphical overlays 312a and 312b, when selected, may cause an interactive action to be performed relative to a corresponding item (e.g., viewing an item detail page, adding the item to a shopping list or cart, initiating an order of the item, casting a vote with respect to the item, etc.) [graphical overlay 312a is a type of graphical user interface, the user can interact with the overlay to order an item, which is interpreted to be providing payment information regarding the product corresponding to the object]).



Regarding Claim 3, Lee and Taylor teach the system of claim 1. 
Lee discloses further comprising a memory, wherein the processor is further configured to receive payment information about the object from the memory or an external server storing the payment information about the object ([0262] Referring to a first diagram of FIG. 12, the mobile terminal may output a payment screen 1210 of a third party application to the touchscreen. The payment screen 1210 of the third party application may include such information as a payment target item, a payment amount and the like [in order to display the cost of the item the information needs to be stored]; see also Claim 17), and
perform the payment function for the product using the received payment information ([0264] FIG. 12, a payment complete screen 1215 may be outputted. In doing so, the .
But does not explicitly disclose the product corresponding to the object.
Lee does disclose a product being purchased buy inputting biometric information somewhere on the touchscreen and a main card image 31 (object) outputted to a location of the fingerprint sensing unit which receives a second fingerprint input corresponding to a touch (input on an object), [0262] and [0236].
Taylor, on the other hand, teaches the product corresponding to the object ((Col 6 Ln 61-66) The client devices 206 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of …smartphones …tablet computer systems [smartphones and tablets are interpreted to have a touchscreen; see Oxford dictionary definition https://www.lexico.com/en/definition/smartphone]; (Col 10 Ln 60-67) Turning now to FIG. 3D… In the user interface 300d, a selectable graphical overlay 312a is rendered on top of the live video stream 103. In this example, the selectable graphical overlay 312 [object] corresponds to a rectangle that is superimposed over a graphical position of a corresponding item [product] 313 [a user selects (inputs) the object which is a representation of (corresponding to) the product]; (Col 11 Ln 4-11) Both selectable graphical overlays 312a and 312b, when selected, may cause an interactive action to be performed relative to a corresponding item (e.g., viewing an item detail page, adding the item to a shopping list or cart, initiating an order of the item [purchasing the item after selected by user]).



Regarding Claim 5, Lee and Taylor teach the system of claim 1. 
Lee does not explicitly disclose wherein the processor is further configured to provide information about at least one other object related to the object based on at least one of information of the user or meta data for an object purchase history of the user for the product corresponding to the object.
Taylor, on the other hand, teaches wherein the processor is further configured to provide information about at least one other object related to the object based on at least one of information of the user or meta data for an object purchase history of the user for the product corresponding to the object ((Col 3 Ln 24-50) The user interface 100 may also include a shopping interface 112…shopping interface 112 includes information about items currently being discussed within a segment of the live video stream…For each item, a selectable item component may be provided (e.g., a button, link, item image, or infographic) such that when the selectable item component is selected, an interactive action relative to the item is performed. Such an interactive action may include adding the item to a shopping cart, initiating an order or purchase of the item [figure 1 shows two products ‘volumizing mascara’ and ‘eye shadow compact’];  (Col 6 Ln 7-48) The data stored in the data store 212 includes…segment metadata 245…The user data 251 may include personal information of a user such as account information, order history, browse history via the electronic commerce system 230, items seen via the interactive shopping interface, video segments 242 viewed, chat history, and/or other data; (Claim 4) identify another product available for ordering via the electronic commerce system based at least in part on user-submitted data, the other ).
 It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Lee, provide information about at least one other object related to the object based on at least one of information of the user or meta data for an object purchase history of the user for the product corresponding to the object, as taught by Taylor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include the teachings of Taylor, in order to provide relevant advertising (Taylor, (Col 2 Ln 21-34)).

Regarding Claim 6, Lee and Taylor teach the system of claim 1. 
Lee discloses wherein the processor is further configured to: based on receiving the input to drag the object to a predetermined partial screen area, control the touchscreen to display the object on the predetermined partial screen area through the touchscreen and, based on receiving a predetermined operation on the partial screen area and the payment command associated with the payment function for the product corresponding to the object, perform the payment function for the product ([0182] direction control input may include a 4-way flicking input, a 4-way drag input, a double touch input, a long touch input, or the like; [0243] If the first fingerprint input 1010 is sensed, as shown in a second diagram of FIG. 10, the mobile terminal may output a payment guide 80…the payment guide 80 can be outputted .
But does not explicitly disclose the product corresponding to the object.
Lee does disclose a product being purchased buy inputting biometric information somewhere on the touchscreen and a main card image 31 (object) outputted to a location of the fingerprint sensing unit which receives a second fingerprint input corresponding to a touch (input on an object), [0262] and [0236].
Taylor, on the other hand, teaches the product corresponding to the object ((Col 6 Ln 61-66) The client devices 206 may comprise, for example, a processor-based system such as a computer system. Such a computer system may be embodied in the form of …smartphones …tablet computer systems [smartphones and tablets are interpreted to have a touchscreen; see Oxford dictionary definition https://www.lexico.com/en/definition/smartphone]; (Col 10 Ln 60-67) Turning now to FIG. 3D… In the user interface 300d, a selectable graphical overlay 312a is rendered on top of the live video stream 103. In this example, the selectable graphical overlay 312 [object] corresponds to a rectangle that is superimposed over a 



Regarding Claim 7, Lee and Taylor teach the system of claim 1. 
Lee does not explicitly disclose wherein the processor is further configured to: control the touchscreen to display a video including the object through the touchscreen, and according to the input on the object included in the video, recognize the object stored in association with time information and position information about the video.
Taylor, on the other hand, teaches wherein the processor is further configured to: control the touchscreen to display a video including the object through the touchscreen, and according to the input on the object included in the video, recognize the object stored in association with time information and position information about the video ((Col 4 Ln 22-25) For smaller display devices, it may be that only the live video stream 103 and the shopping interface 112 are rendered simultaneously on the screen [video displayed on device]; (Col 14 Ln 30-39) In box 621, the content access application 263 renders a user interface on the display 260 (FIG. 2), where the user interface includes the live video stream 103 and a timeline user interface. In the timeline user interface, the sequence of items discussed may be individually grouped for each segment as in the example of FIG. 3C. In box 624, the content access application 263 receives a .
 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Lee, control the touchscreen to display a video including the object through the touchscreen, and according to the input on the object included in the video, recognize the object stored in association with time information and position information about the video, as taught by Taylor, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include the teachings of Taylor, in order for a user to interact with a selectable item for purchase (Taylor, (Col 3 Ln 35-50)).
 

Regarding Claim 8, Lee and Taylor teach the system of claim 1. 
Lee discloses wherein the processor is further configured to: when at least one object is displayed through the touchscreen according to a camera application being executed, recognize the object where the input is received among the displayed at least one object [2735] In one embodiment, the user uses any method of selection, e.g. mouse, hovering, clicking, pen, stylus, pad, roller, tablet, finger on touch-sensitive screen [touchscreen], finger near display, finger pose (as detected by a camera on device and analyzed, as the meaning of the pose by the user's finger(s) or hand), or the like).



Claim 9 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 10 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 11 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 13 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 14 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 15 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0240122 A1 to Lee in view of U.S. Patent No. 10,021,458 B1 to Taylor in further view of U.S. Patent Application Publication No. 2017/0109727 A1 to Han.


Regarding Claim 4, Lee and Taylor teach the system of claim 1. 
Lee does disclose a device with a motion sensor [0063].
However, the combination of Lee and Taylor does not explicitly teach further comprising at least one sensor, wherein the processor is further configured to: based on determining that the electronic device is moved in a predetermined motion pattern by using the at least one sensor, determine the motion pattern of the electronic device as the payment command.
Han, on the other hand, teaches further comprising at least one sensor, wherein the processor is further configured to: based on determining that the electronic device is moved in a predetermined motion pattern by using the at least one sensor, determine the motion pattern of the electronic device as the payment command ([0218] Referring to FIG. 13, when the controller 180 of the mobile terminal receives a fingerprint input Ia through the fingerprint recognition unit P1, the controller 180 may process the fingerprint authentication. When the fingerprint authentication is completed, the controller 180 may display the first popup window [0219] When the fingerprint authentication is completed, the controller 180 may display the second popup window W2 [see figure 13(b)] notifying a guide of a specific motion for the payment [predetermined motion pattern]. Afterwards, when the controller 180 senses [sensor needed to sense] the specific motion, the controller 180 may transmit the one-time payment information, the token value, to the affiliated store terminal 500 [after predetermined motion pattern is sensed, a payment is performed which is interpreted to be a payment command]).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Lee, based on determining that the electronic device is moved in a predetermined motion pattern by using the at least one sensor, determine the motion pattern of the electronic device as the payment command, as taught by Han, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include the teachings of Han, in order to use information obtained from a sensing unit, authorize a user and perform a payment regarding an item (Han, [0218]-[0219]).


Claim 12 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0240122 A1 to Lee in view of U.S. Patent No. 10,021,458 B1 to Taylor in further view of U.S. Patent Application Publication No. 2014/0201126 A1 to Zadeh.


Regarding Claim 8, Lee and Taylor teach the system of claim 1. 
However, the combination of Lee and Taylor does not explicitly teach wherein the processor is further configured to: when at least one object is displayed through the touchscreen according to a camera application being executed, recognize the object where the input is received among the displayed at least one object.
Zadeh, on the other hand, teaches wherein the processor is further configured to: when at least one object is displayed through the touchscreen according to a camera application being executed, recognize the object where the input is received among the displayed at least one object ([3010] In one embodiment, as for example depicted in FIG. 243(a), user using a (e.g., mobile) computing device (e.g., equipped with a camera) takes a video or image (or pick one from album) and recognition and search platform provides a matching item in a merchant's catalog and provides the match(es) to the user/mobile phone to navigate to the merchant's webpage [user provides image with camera for the platform to search, the system searches for the item in the catalog to recognize/find it and then displays the object to the user]; [2735] In one embodiment, the user uses any method of selection, e.g. mouse, hovering, clicking, pen, stylus, pad, roller, tablet, finger on touch-sensitive screen ).
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Lee, when at least one object is displayed through the touchscreen according to a camera application being executed, recognize the object where the input is received among the displayed at least one object, as taught by Zadeh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include the teachings of Zadeh, in order to help identify objects in an image (Zadeh, [1418]).



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seol et al. (U.S. Publication No. 2018/0260803 A1) discloses a fingerprint authentication signal to perform a payment. 
Choi et al. (U.S. Publication No. 2016/0260080 A1) discloses obtaining biometric information for a payment signal. 
Srinivasan et al. (U.S. Patent No. 9,817,846 B1) discloses clicking on an item to purchase it.

Van Os et al. (U.S. Publication No. 2015/0348002 A1) discloses detecting a fingerprint and authorizing a payment on a product. 
Van Os et al. (U.S. Patent No. 10,621,581 B2) discloses detecting a fingerprint in order for a user to purchase a product.
Kim et al. (U.S. Publication No. 2014/0244488 A1) discloses implementing payment methods by using a sensor. 
Green et al. (U.S. Patent No. 9,582,789 B2) discloses detecting a signal and performing a payment. 
Cummings (U.S. Publication No. 2008/0142589 A1) discloses biometric readers and sending signals for users to purchase products. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNABELLE J LINCOLN/Examiner, Art Unit 4167                        

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625